United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
ARCHITECT OF THE CAPITOL,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 10-637
Issued: August 5, 2010

Oral Argument June 1, 2010

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2009 appellant filed a timely appeal from an October 23, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an employment-related disability
commencing February 28, 2008.
FACTUAL HISTORY
On January 16, 2008 appellant, then a 38-year-old electrician, filed a traumatic injury
claim (Form CA-1) alleging that he sustained injuries in the performance of duty on
January 3, 2008. On the claim form he stated that the floor gave way and he fell about three feet.
In a January 31, 2008 letter, the employing establishment indicated an investigation of the
incident had been completed and the report showed that a floor panel had given way and
appellant slid to a seated position on the raised floor. The Office accepted the claim for a back

contusion. Appellant stopped working on January 4, 2008 and received continuation of pay. In
a note dated February 19, 2008, attending internist Dr. Eunice Shakir reported that appellant was
cleared to return to regular duty on February 20, 2008.
On March 25, 2008 appellant filed a claim for compensation (Form CA-7) from
February 28 to April 2, 2008. In a treatment note dated March 4, 2008, Dr. Hawani Temesgen,
an internist, noted a January 3, 2008 injury and diagnosed chronic low back pain. He stated that
appellant could work light duty, with a 25-pound lifting restriction, from March 6 to 21,
2008 and could resume regular work on March 22, 2008.
In an attending physician’s report (Form CA-20) dated March 20, 2008, Dr. Temesgen
described a history of appellant falling at work when the floor caved in and also noted a
long-standing history of back pain. He diagnosed arthropathy of lumbar facet, low back pain and
contusion. Dr. Temesgen checked a box “yes” the condition was employment related and
indicated that appellant was disabled from January 4 to 30, 2008 and March 17 to 19, 2008.
Appellant also submitted a March 19, 2008 treatment note from Dr. Yusuf Mosuro, an
anesthesiologist, diagnosing right facet arthropathy L3-5 and indicating that he was unable to
work March 19 to April 2, 2008.1
By decision dated May 19, 2008, the Office denied the claim for compensation from
February 28 to April 2, 2008. It found that the medical evidence was insufficient to establish an
employment-related disability.
Appellant requested a hearing before an Office hearing representative, which was held on
October 8, 2008. The record contains a note dated February 19, 2008 from Dr. Shakir stating
that appellant’s complaints were not consistent with the mild injury that occurred and no further
sick leave with this injury would be supported. In a June 4, 2008 Form CA-20, Dr. Temesgen
indicated that appellant was disabled from March 19 to April 23, 2008.
In a report dated September 11, 2008, Dr. Temesgen stated that appellant had chronic
right-sided back pain since 2006 that was exacerbated by an injury on January 3, 2008. He
reported that appellant stated that he was not able to go back to work due to persistent pain.
In a report dated October 24, 2008, Dr. Allan Macht, a surgeon, reported a history of a
January 3, 2008 injury when a floor collapsed and appellant fell onto a concrete subfloor and
pipes. He provided results on examination and diagnosed back contusion and lumbalgia.
Dr. Macht stated that appellant had sustained a back injury on January 3, 2008 that “greatly
changed his preexisting back condition.” He stated that appellant received a “severe blow to the
back when [appellant] fell and landed on his back,” that 75 percent of the back problem was due
to the January 3, 2008 accident and he was disabled since February 28, 2008.
By decision dated December 23, 2008, the hearing representative affirmed the May 19,
2008 Office decision. The hearing representative found that the medical evidence did not
establish an employment-related disability from February 28 to April 2, 2008.
1

On June 6, 2008 appellant submitted a note from Dr. Mosuro dated March 19, 2008 stating that appellant was
treated for low back pain and was unable to work from March 19 to April 23, 2008.

2

Appellant requested reconsideration and submitted additional evidence. In a report dated
December 15, 2008, Dr. Ian Gordon, an orthopedic surgeon, stated that appellant was treated for
an injury when he fell through a floor on January 3, 2008. He stated that appellant complained
of chronic back pain and could not work as an electrician. Dr. Gordon diagnosed annular tear,
lumbar disc with degeneration. In a July 29, 2009 report, Dr. Jeffrey Gaber, an internist,
provided a history of appellant falling on his back and buttocks when a floor collapsed. He
stated that appellant suffered a significant contusion and chronic and severe sprain injury of the
lumbar spine, superimposed on preexisting problems with the lower back. Dr. Gaber opined
that appellant had been unable to work since February 28, 2008 and “It is clear that falling three
(3) feet directly onto his back and concrete area caused the problems with the lower back that
rendered him fully disabled. My opinions are stated within a reasonable degree of medical
certainty.”
By decision dated October 23, 2009, the Office reviewed the case on its merits and
denied modification.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.6 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.7
2

5 U.S.C. §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

7

Id.

3

Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 Neither the fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease
or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.10
ANALYSIS
The Office accepted a back contusion as a result of an employment incident on
January 3, 2008. Appellant has claimed compensation for wage-loss commencing February 28,
2008 and it is his burden of proof to submit the necessary medical evidence to establish the
claimed period of disability.11
As the above legal precedent illustrates, the medical evidence must be based on a
complete and accurate background and must provide medical rationale in support of the opinion
offered. None of the medical evidence is sufficient to establish an employment-related disability
for the period claimed. The contemporaneous medical evidence consists of brief notes or form
reports that do not provide a complete history or a rationalized medical opinion. Dr. Temesgen
referred to chronic low back pain and light-duty work from March 6 to 21, 2008, without further
explanation. He also indicated briefly in a Form CA-20 total disability from March 17 to 19,
2008, again without additional explanation. Dr. Mosuro diagnosed right facet arthropathy, which
is not an accepted employment-related condition and he states that appellant was disabled from
March 19 to April 2, 2008 and also until April 23, 2008, without providing a complete history
and a rationalized medical opinion on causal relationship with employment.
Appellant subsequently submitted narrative reports from Drs. Macht, Gordon and Gaber.
In his October 24, 2008 report, Dr. Macht refers to a history of a “severe blow” to the back on
January 3, 2008. Neither the factual or medical history of record supports such a finding. The
witness statements from the incident report do not suggest a severe blow was sustained, nor did
the initial treatment from Dr. Shakir report a severe blow to the back in the January 3, 2008
incident. Dr. Macht did not provide a complete and accurate factual and medical history and his
statement that appellant was disabled from February 28, 2008 is not accompanied by medical
rationale.
8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Although the record indicates that appellant filed additional claims for compensation after April 2, 2008, the
Office decisions addressed the claim for compensation from February 28 to April 2, 2008.

4

Dr. Gordon did not discuss disability commencing February 28, 2008. In addition, he
diagnosed an annular tear with disc degeneration, which is not an accepted condition.
Dr. Gordon did not provide a complete history or a rationalized medical opinion on causal
relationship between the diagnosed condition and the January 3, 2008 employment injury.
With respect to Dr. Gaber’s July 29, 2009 report, he noted preexisting back problems but
he did not provide a complete medical history describing the nature and extent of the preexisting
back condition. Dr. Gaber did not indicate what specific diagnosed condition(s) he felt were
causally related to the incident. He stated, “it is clear” that the fall on January 3, 2008 caused
disability from February 28, 2008. Dr. Gaber’s report does not, however, explain why he felt
this was clear, with reference to the relevant contemporaneous medical evidence, such as treating
physician Dr. Shakir’s opinion that appellant was able to work regular duty as of
February 20, 2008.
On appeal, appellant has argued that the medical evidence was sufficient to establish the
claimed employment-related disability. For the reasons noted, the Board finds that the medical
evidence of record is not sufficient to establish the claimed period of disability commencing
February 28, 2008. It is appellant’s burden of proof and the Board finds that appellant did not
meet his burden in this case.
CONCLUSION
The Board finds that appellant has not established an employment-related disability
commencing February 28, 2008.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 23, 2009 is affirmed.
Issued: August 5, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

